UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

COMMISSIONS IMPORT EXPORT S.A.,

                           Petitioner,
                                                     19 Misc. 195 (KPF)
                    -v.-
                                                           ORDER
REPUBLIC OF THE CONGO and
ECREE LLC,

                           Respondents.

KATHERINE POLK FAILLA, District Judge:

      On December 13, 2019, the Court conducted a conference concerning

Petitioner’s application for the turnover of property and the certificates of

default that have been issued by the Clerk of Court against Respondents. The

Court acknowledges the merit that inheres in many of Petitioner’s arguments

opposing the vacatur of the certificate of default entered against Respondent

Republic of the Congo. That said, the Court can admit of the possibility that

Respondent Republic of the Congo’s desire to vacate the certificate of default is

presented at this stage in the proceedings for reasons other than causing

further delay. For example, though Petitioner’s counsel is correct that

Respondent Republic of the Congo did not file a motion to vacate in the two

months after counsel for it had appeared, the Court would understand if

counsel for Respondent Republic of the Congo had thought it best to obtain

the Court’s permission to file a motion during the December 13, 2019

conference before doing so.
      Accordingly, the Court will set a schedule for the filing of Respondent

Republic of the Congo’s anticipated motion to vacate the certificate of default

entered against it. Respondent shall file its motion on or before January 3,

2020. Petitioner shall file its opposition papers on or before January 17, 2020.

Respondent shall then file its reply papers, if any, on or before January 24,

2020. The Court will not permit Respondent Republic of the Congo to extend

this briefing schedule, but it will permit Petitioner to extend for good cause

shown.

      Given the schedule set forth in the preceding paragraph, and the Court’s

desire to know ex ante whether this matter will involve two defaulting parties or

one, the Court will refrain from issuing an order to show cause for default

judgment against Respondent Ecree LLC, until Respondent Republic of the

Congo’s motion to vacate has been resolved.

      SO ORDERED.

Dated:      December 20, 2019
            New York, New York              __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                        2
